DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1. 	Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Specifically, the limitation “the first second sensor” (line 4) is indefinite because it is unclear to determine if refers to the limitation “first sensor element”, or, if it refers to the “second sensor element”. In addition, in order to apply prior art in the rejection below, the examiner interprets the aforesaid limitation as to be the “first sensor element”.

Examiner’s Note
2.	All the words in the language of the claims of which the specifications do not provide a definition in the form stated in the MPEP, the examiner has interpreted them by their plain meanings, pursuant to the MPEP 2111.01 “Plain Meaning” and MPEP 2173.01.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1, 2, 5, 6, 8, 10, 12, 13, 16, 17 and 20 are/is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Janisch (Pub. No.: US 2013/0268234 hereinafter mentioned “Janisch”, which was submitted via IDS).

As per claim 1, Janisch, in the embodiment of Figs. 9-13, discloses:
An angle sensor (Fig. 1, see angle sensor device comprised by the hall-sensor-1, and substrate 6. Also see [0084], [0044] [0082] and claim-7), comprising:
a first sensor element (Fig. 7 and/or Fig. 1, see the hall-sensor-1. Also see [0082] and [0053]) configured to output a first sensor signal (Fig. 7, see the signal 101. Also see [0082] and [0053]) on a basis of a magnetic field (see [0084] and claim-1), which is dependent on an angle of rotation (Fig. 9, see angle of rotation. Also see [0053], [0055] and [0052]) of a measurement object (Fig. 1, see rotary-element 4 with magnetic-field-source 5. Also see [0063], [0094]-[0095] and claim-1), at a location of the first sensor element (Fig. 7 and/or Fig. 1, see the hall-sensor-1. Also see [0082] and [0053]);
a second sensor element (Fig. 7 and/or Fig. 1, see the hall-sensor-2. Also see [0082] and [0053]) configured to output a second sensor signal (Fig. 7, see the signal 102. Also see [0082] and [0053]) on a basis of the magnetic field (see [0084] and claim-1), which is dependent on the angle of rotation (Fig. 9, see angle of rotation. Also see [0053], [0055] and [0052]) of the measurement object (Fig. 1, see rotary-element 4 with magnetic-field-source 5. Also see [0063], [0094]-[0095] and claim-1), at the location of the second sensor element (Fig. 7 and/or Fig. 1, see the hall-sensor-2. Also see [0082] and [0053])
at least one processor (Figs. 7-8, see the block 200. Also see [0082] and [0085]) configured for a calibration mode of the angle sensor (see [0085]) performed while the measurement object rotates (Fig. 1, see rotary-element 4 with magnetic-field-source 5. Also see [0055], [0063], [0084] and claim-1),
wherein, during the calibration mode (see [0085]), the at least one processor is configured to determine a first offset value of the first sensor signal (Fig. 7, see the offset1 of the signal 101. Also see [0055], [0082] and claim-1), determine a second offset value of the second sensor signal (Fig. 7, see the offset2 of the signal 102. Also see [0055], [0082] and claim-1), determine an amplitude correction value (see [0085] and claim-1) on a basis of signal amplitudes of the first sensor signals and the second sensor signal, and store the first offset value, the second offset value, and the amplitude correction value (Fig. 8, see the 201/3. Also see [0085], [0055], [0082] and claim-1) in order to correct a rotation angle estimation measured in an operating mode (Fig. 9, see angle of rotation that is measured during operation time. Also see [0085] and claim-1) of the angle sensor (Fig. 1, see angle sensor device comprised by the hall-sensor-1, and substrate 6. Also see [0084], [0044] [0082] and claim-7).

As per claim 2,  Janisch discloses the angle sensor of claim 1 as described above.
Janisch further discloses: 
wherein the at least one processor (Figs. 7-8, see the block 200. Also see [0082] and [0085])  is configured to, during the calibration mode (see [0085]) of the angle sensor (Fig. 1, see angle sensor device comprised by the hall-sensor-1, and substrate 6. Also see [0084], [0044] [0082] and claim-7), determine the first offset value (Fig. 7, see the offset1 of the signal 101. Also see [0055], [0082] and claim-1), the second offset value (Fig. 7, see the offset2 of the signal 102. Also see [0055], [0082] and claim-1), and the amplitude correction value (see [0085] and claim-1) for at least one 360° rotation (see [0089] and [0037]) of the measurement object (Fig. 1, see rotary-element 4 with magnetic-field-source 5. Also see [0063], [0094]-[0095] and claim-1).


As per claim 5,  Janisch discloses the angle sensor of claim 1 as described above.
Janisch further discloses: 
the first sensor element (Fig. 7 and/or Fig. 1, see the hall-sensor-1. Also see [0082] and [0053]) and the second sensor element (Fig. 7 and/or Fig. 1, see the hall-sensor-2. Also see [0082] and [0053]) are sensitive to a same direction component of the magnetic field (see [0083] and claim-1), and
the first second sensor and second sensor element are spaced apart from each other (Fig. 7 and/or Fig. 1, see the hall-sensor-1 and the hall-sensor-2. Also see [0082] and [0053]) in order to impose a 90° phase shift (see [0066]) between the first sensor signal and second sensor signals (Fig. 7, see the signal 101 and the signal 102. Also see [0082] and [0053]) resultant from the locations of the first and the second sensor elements (Fig. 7 and/or Fig. 1, see the hall-sensor-1 and the hall-sensor-2. Also see [0082] and [0053]).

As per claim 6,  Janisch discloses the angle sensor of claim 1 as described above.
Janisch further discloses: 
wherein the first and the second sensor elements are both magnetic field sensor elements (Fig. 7 and/or Fig. 1, see the hall-sensor-1 and the hall-sensor-2. Also see [0082] and [0053]).

As per claim 8,  Janisch discloses the angle sensor of claim 1 as described above.
Janisch further discloses: 
wherein the amplitude correction value (see [0085] and claim-1) corresponds to a ratio of the signal amplitudes of the first and the second sensor signals (Fig. 13, see the ratios. Also see [0060] and).

As per claim 10,  Janisch discloses the angle sensor of claim 1 as described above.
Janisch further discloses:
the at least one processor (Figs. 7-8, see the block 200. Also see [0082] and [0085]) is configured so as, during the operating mode (Fig. 9, see angle of rotation that is measured during operation time. Also see [0085] and claim-1) of the angle sensor (Fig. 1, see angle sensor device comprised by the hall-sensor-1, and substrate 6. Also see [0084], [0044] [0082] and claim-7), to ascertain an angle of rotation of the measurement object for rotations of the measurement object in a rotation angle range of less than 360° (Fig. 10, see angle of rotation of signals 107 and/or 108 in a rotation range less than 360°. Also see [0054], [0044] [0082] and claim-7),
wherein to ascertain the angle of rotation of the measurement object for rotations of the measurement object in the rotation angle range of less than 360° (Fig. 10, see angle of rotation of signals 107 and/or 108 in a rotation range less than 360°. Also see [0054], [0044] [0082] and claim-7), the at least one processor (Figs. 7-8, see the block 200. Also see [0082] and [0085]) is configured to ascertain the angle of rotation based on the first sensor signal , the second sensor signal, the first offset value (Fig. 7, see the offset1 of the signal 101. Also see [0055], [0082] and claim-1), the second offset value (Fig. 7, see the offset2 of the signal 102. Also see [0055], [0082] and claim-1), and the amplitude correction value (see [0085] and claim-1).

As per claim 12,  Janisch discloses the angle sensor of claim 1 as described above.
Janisch further discloses:
the at least one processor (Figs. 7-8, see the block 200. Also see [0082] and [0085]) is configured so as, during the operating mode (Fig. 9, see angle of rotation that is measured during operation time. Also see [0085] and claim-1) of the angle sensor (Fig. 1, see angle sensor device comprised by the hall-sensor-1, and substrate 6. Also see [0084], [0044] [0082] and claim-7), for rotations of the measurement object in a rotation angle range of less than 360°, to ascertain an angle of rotation of the measurement object for rotations of the measurement object in a rotation angle range of less than 360° (Fig. 10, see angle of rotation of signals 107 and/or 108 in a rotation range less than 360°. Also see [0054], [0044] [0082] and claim-7), 
wherein to ascertain the angle of rotation of the measurement object for rotations of the measurement object in the rotation angle range of less than 360°, the at least one processor (Figs. 7-8, see the block 200. Also see [0082] and [0085]) is configured to ascertain the angle of rotation based on the first sensor signal, the second sensor signal, the first offset value (Fig. 7, see the offset1 of the signal 101. Also see [0055], [0082] and claim-1), and the second offset value (Fig. 7, see the offset2 of the signal 102. Also see [0055], [0082] and claim-1).

As per claim 13,  Janisch discloses the angle sensor of claim 1 as described above.
Janisch further discloses:
the at least one processor (Figs. 7-8, see the block 200. Also see [0082] and [0085]) is configured so as, during the operating mode (Fig. 9, see angle of rotation that is measured during operation time. Also see [0085] and claim-1) of the angle sensor (Fig. 1, see angle sensor device comprised by the hall-sensor-1, and substrate 6. Also see [0084], [0044] [0082] and claim-7), for rotations of the measurement object in a rotation angle range of less than 360°, to ascertain an angle of rotation of the measurement object for rotations of the measurement object in a rotation angle range of less than 360° (Fig. 10, see angle of rotation of signals 107 and/or 108 in a rotation range less than 360°. Also see [0054], [0044] [0082] and claim-7),
wherein to ascertain the angle of rotation of the measurement object for rotations of the measurement object in the rotation angle range of less than 360°, the at least one processor is configured to ascertain the angle of rotation based on the first sensor signal (Fig. 7, see the offset1 of the signal 101. Also see [0055], [0082] and claim-1), the second sensor signal (Fig. 7, see the offset2 of the signal 102. Also see [0055], [0082] and claim-1), and the amplitude correction value (see [0085] and claim-1).



As per claim 16,  Janisch, in the embodiment of Figs. 9-13, discloses:
A method for operating an angle sensor (Fig. 1, see angle sensor device comprised by the hall-sensor-1, and substrate 6. Also see [0084], [0044] [0082] and claim-7), comprising:
outputting a first sensor signal (Fig. 7, see the signal 101. Also see [0082] and [0053]) from a first sensor element (Fig. 7 and/or Fig. 1, see the hall-sensor-1. Also see [0082] and [0053]) on a basis of a magnetic field (see [0084] and claim-1) at a location of the first sensor element (Fig. 7 and/or Fig. 1, see the hall-sensor-1. Also see [0082] and [0053]), the first sensor signal being dependent on an angle of rotation (Fig. 9, see angle of rotation. Also see [0053], [0055] and [0052]) of a measurement object (Fig. 1, see rotary-element 4 with magnetic-field-source 5. Also see [0063], [0094]-[0095] and claim-1);
outputting a second sensor signal (Fig. 7, see the signal 102. Also see [0082] and [0053]) from a second sensor element (Fig. 7 and/or Fig. 1, see the hall-sensor-2. Also see [0082] and [0053]) on a basis of the magnetic field (see [0084] and claim-1) at a location of the second sensor element (Fig. 7 and/or Fig. 1, see the hall-sensor-2. Also see [0082] and [0053]), the second sensor signal being dependent on the angle of rotation (Fig. 9, see angle of rotation. Also see [0053], [0055] and [0052]) of the measurement object (Fig. 1, see rotary-element 4 with magnetic-field-source 5. Also see [0063], [0094]-[0095] and claim-1); and
during a calibration mode of the angle sensor (see [0085]), in which the measurement object rotates (Fig. 1, see rotary-element 4 with magnetic-field-source 5. Also see [0055], [0063], [0084] and claim-1): 
determining a first offset value of the first sensor signal (Fig. 7, see the offset1 of the signal 101. Also see [0055], [0082] and claim-1); 
determining a second offset value of the second sensor signal (Fig. 7, see the offset2 of the signal 102. Also see [0055], [0082] and claim-1); 
determining an amplitude correction value (see [0085] and claim-1) on a basis of signal amplitudes of the first sensor signal (Fig. 7, see the signal 101. Also see [0082] and [0053]) and the second sensor signal (Fig. 7, see the signal 102. Also see [0082] and [0053]); and 
storing the first offset value, the second offset value, and the amplitude correction value (Fig. 8, see the 201/3. Also see [0085], [0055], [0082] and claim-1).

As per claim 17,  Janisch discloses the method of claim 16 as described above.
Janisch further discloses:
performing an operating mode (Fig. 9, see angle of rotation that is measured during operation time. Also see [0085] and claim-1) of the angle sensor sensor (Fig. 1, see angle sensor device comprised by the hall-sensor-1, and substrate 6. Also see [0084], [0044] [0082] and claim-7) in which rotations of the measurement object of less than 360° are performed (Fig. 10, see angle of rotation of signals 107 and/or 108 in a rotation range less than 360°. Also see [0054], [0044] [0082] and claim-7), wherein during the operating mode, the method further comprises:
ascertaining a rotation angle estimation on a basis of the first sensor signal, the second sensor signal, the first offset value (Fig. 7, see the offset1 of the signal 101. Also see [0055], [0082] and claim-1), the second offset value (Fig. 7, see the offset2 of the signal 102. Also see [0055], [0082] and claim-1), and the amplitude correction value (see [0085] and claim-1).

As per claim 20,  Janisch discloses the method of claim 16 as described above.
Janisch further discloses:
the calibration mode (see [0085]) is performed after installation of the angle sensor in an installation environment (Fig. 1, see angle sensor device comprised by the hall-sensor-1, and substrate 6 being installed, then, calibration-correction is performed. Also see [0084], [0044] [0082] and claim-7), and
the angle sensor is operated in the operating mode (Fig. 1, see angle sensor device comprised by the hall-sensor-1, and substrate 6 being installed, then, calibration-correction is performed. Also see [0084], [0044] [0082] and claim-7) after the calibration mode (see [0085]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


4.	Claim(s) 3 and 9 are/is rejected under 35 U.S.C. 103 as being unpatentable over Janisch in view of Kanazawa (Pub. No.: US 2010/0125430 hereinafter mentioned as “Kanazawa”).

As per claim 3,  Janisch discloses the angle sensor of claim 1 as described above.
Janisch discloses a memory to store the first offset value, the second offset value, and the amplitude correction value ascertained by the at least one processor during the calibration mode for an application in the operating mode as described above but does not explicitly disclose it is a nonvolatile memory.
However, Kanazawa further discloses:
a nonvolatile memory configured to store (Kanazawa, see [0033], [0017] and/or Claim 12) the first offset value, the second offset value, and the amplitude correction value ascertained by the at least one processor during the calibration mode for an application in the operating mode (these limitations are taught by Janisch as described above, therefore, they come from the combination of Janisch and Kanazawa).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to the “nonvolatile memory” disclosed by Kanazawa into Janisch, with the motivation and expected benefit related to improving the sensor and measurements by saving corrections in the non-volatile memory (Kanazawa, Paragraph [0018]), and also by providing a memory that retains stored data after the power is turned off so the data is not lost in case of failure (see, https://techterms.com/definition/non-volatile_memory).

As per claim 9,  Janisch discloses the angle sensor of claim 1 as described above.
Janisch further discloses: 
wherein the angle sensor (Fig. 1, see angle sensor device comprised by the hall-sensor-1, and substrate 6. Also see [0084], [0044] [0082] and claim-7) is integrated on a chip and the chip comprises a memory (see [0041] and/or Claim 14) for storing the first offset value (Fig. 7, see the offset1 of the signal 101. Also see [0055], [0082] and claim-1), the second offset value (Fig. 7, see the offset2 of the signal 102. Also see [0055], [0082] and claim-1), and the amplitude correction value (see [0085] and claim-1).
Janisch does not explicitly disclose that said chip comprises a nonvolatile memory.
wherein the angle sensor is integrated on a chip and the chip comprises a nonvolatile memory for storing (Kanazawa, see [0033], [0017] and/or Claim 12) the first offset value, the second offset value, and the amplitude correction value (these limitations are taught by Janisch as described above, therefore, they come from the combination of Janisch and Kanazawa).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to the “nonvolatile memory” disclosed by Kanazawa into Janisch, with the motivation and expected benefit related to improving the sensor and measurements by saving corrections in the non-volatile memory (Kanazawa, Paragraph [0018]), and also by providing a memory that retains stored data after the power is turned off so the data is not lost in case of failure (see, https://techterms.com/definition/non-volatile_memory).

5.	Claim(s) 4 are/is rejected under 35 U.S.C. 103 as being unpatentable over Janisch in view of Koeck (Pub. No.: US 2017/0315146 hereinafter mentioned as “Koeck”).

As per claim 4,  Janisch discloses the angle sensor of claim 1 as described above.
Janisch discloses the first sensor element is sensitive to a first direction component of the magnetic field and the second sensor element is sensitive to a second direction component of the magnetic field as described above but does not explicitly disclose that the second direction component being perpendicular to the first direction component.

wherein the first sensor element is sensitive to a first direction component of the magnetic field and the second sensor element is sensitive to a second direction component of the magnetic field, the second direction component being perpendicular to the first direction component (see [0049] and [0061]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to the “second direction component being perpendicular to the first direction component” disclosed by Koeck into Janisch, with the motivation and expected benefit related to improving the sensor and measurements by compensating temperature (Koeck, Paragraph [0049]), and also by accurately estimating the rotation angle from the sensed pattern of pulses (Koeck, Paragraph [0005]).

Allowable Subject Matter
6. 	Claim(s) 7, 11, 14, 15, 18 and 19 are/is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is an examiner's statement of reasons for the objection: 

4. 	Regarding claim 7, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
wherein: 
the first and the second sensor signals ideally have a mean value of zero for a 360° rotation of the measurement object during the calibration mode, and
the first and the second offset values indicate a respective actual mean-value deviation from zero. 

Regarding claim 11, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
wherein the at least one processor is configured to ascertain the angle of rotation, AE, on the basis of:
AE = atan(ADC1 - Off1; [ADC2 - Off2] * mm),
wherein ADC 1 signifies the first sensor signal, ADC2 signifies the second sensor signal, Off1 signifies the first offset value, Off2 signifies the second offset value, and mm signifies the amplitude correction value. 

4. 	Regarding claim 14, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
wherein the at least one processor is configured so as, during the calibration mode of the angle sensor: 
to ascertain, for a predetermined reference rotation angle, a respective rotation angle estimation for the measurement object on a basis of the first sensor signal, the second sensor signal, the first offset value, the second offset value, and the amplitude correction value, and 
to store a difference between the respective rotation angle estimation and a reference rotation angle as an angle correction value used by the at least one processor to correct the rotation angle estimation measured in the operating mode of the angle sensor. 

	Claim(s) 15 depends and also further limits claim 14, therefore, it would also be allowable.

Regarding claim 18, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
wherein, during the calibration mode of the angle sensor, the method further comprises: ascertaining, for a predetermined reference rotation angle, a respective rotation angle estimation for the measurement object on a basis of the first sensor signal, the second sensor signal, the first offset value, the second offset value, and the amplitude correction value;
calculating a difference between the respective rotation angle estimation and a reference rotation angle; and
storing the difference as an angle correction value for use during the operating mode. 

4. 	Regarding claim 19, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
wherein, during the operating mode of the angle sensor, for rotations of the measurement object in a rotation angle range of less than 360°, the method further comprises:
ascertaining a first rotation angle estimation on a basis of the first sensor signal, the second sensor signal, the first offset value, the second offset value, and the amplitude correction value; and
ascertaining a second rotation angle estimation on a basis of the first rotation angle estimation and the stored angle correction value. 

10.	The prior art of record, alone or in combination, does not discloses or suggest the above underlined limitations.
	Furthermore, there is not any obvious motivation for an ordinary skilled in the art to combine some and/or all of the features of the prior art of record to achieve the features of the allowable subject matter.

	Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO E. FORTICH whose telephone number is (571) 272-0944. The examiner can normally be reached on Monday thru Friday from 8:30am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Huy Phan, can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVARO E FORTICH/Primary Examiner, Art Unit 2867